Case 3:17¢0v-01782-K Document 22 Filed 04/03/19 @. 1of10 PagelD 414

xp
es IN THE UNITED STATES DISTRICT COURT

oe FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

UNITED STATES OF AMERICA ex rel.

 

SUSAN DE SESSA,
Plaintiff,
Civil Action No. 3:17-CV-1782-K
V.
FILED IN SEALED CASE
DALLAS COUNTY HOSPITAL

DISTRICT d/b/a PARKLAND HEALTH
AND HOSPITAL SYSTEM,

 

Defendant.

UNITED STATES OF AMERICA’S MOTION TO
PARTIALLY DISMISS RELATOR DE SESSA’S COMPLAINT

The United States of America respectfully moves to dismiss the claims asserted on
its behalf in Relator Susan De Sessa’s Complaint pursuant to the False Claims Act, 31
U.S.C § 3730(c)(2)(A), which allows the United States to seek dismissal of a complaint
as a matter of prosecutorial discretion. See, e.g., United States ex rel. Gal-Or v. Northrop
Grumman, No. 4:17-cv-00139-O (N.D. Tex. Oct. 26, 2017) (O’Connor, J.) (Dkt. No. 44).
Here, dismissal is appropriate because the United States has determined that Relator’s
allegations lack merit and do not justify further expenditure of taxpayer resources.

INTRODUCTION
On July 6, 2017, Relator De Sessa filed a complaint pursuant to the False Claims

Act, 31 U.S.C. §§ 3729 et seg. (FCA). The FCA authorizes a gui tam action where a

United States of America’s Motion for Partia] Dismissal - Page 1
Case 3:17-cv-01782-K-@ Document 22 Filed 04/03/19 @- 2of10 PagelD 415

private party, the relator, brings suit to recover damages allegedly suffered by the United
States due to fraudulent or false statements. 31 U.S.C. § 3730(b).

In her Complaint, Relator alleges that Defendant received federal funding for an
1115 Waiver project intended to reduce healthcare-associated infections. (Complaint at
3.) Relator claims that while this project was in place, Defendant’s management
implemented practices and procedures to manipulate and falsify the number of infections
reported to the government in order to receive achievement-based payments. Jd. Relator
also claims that Defendant failed to comply with certain Medicare conditions of
participation. (/d. at 16-18.)

Relator asserts two causes of action in her Complaint. First, Relator alleges that
Defendant knowingly presented fraudulent claims, records, and statements to the
government in order to obtain Medicare and Medicaid funding. In particular, Relator
asserts that Defendant failed to accurately report certain Hospital Acquired Infections
(HAIs) for purposes of grant payments under an 1115 Waiver Program (Count 1).
Relator also alleges that Defendant retaliated against her for reporting and investigating
Defendant’s alleged submission of false claims (Count 2). Only Count 1 asserts claims
on behalf of the United States. As such, the United States only moves for dismissal of
Count 1.

AUTHORITIES AND ARGUMENT

A. The False Claims Act

United States of America’s Motion for Partial Dismissal - Page 2
 

Case 3:17-cv-01782-K Document 22 Filed 04/03/19 @. 30f10 PagelD 416

The False Claims Act authorizes the imposition of civil penalties and treble
damages against those who commit fraud against the United States. It imposes civil
liability upon “any person” who, inter alia, “knowingly presents, or causes to be
presented, a false or fraudulent claim for payment or approval.” 31 U.S.C. § 3729(a).
Suits to enforce the FCA may be brought by the Attorney General pursuant to 31 U.S.C.
§ 3730(a), or by a relator who files suit on behalf of the United States. 31 U.S.C.

§ 3730(b)(1). After a relator files suit, the government may elect to intervene and
proceed with the action. 31 U.S.C. § 3730(b)(2), (b)(3), (b)(4). The United States may
also exercise its authority to seek a dismissal of a gui tam complaint as a matter of
prosecutorial discretion under 31 U.S.C. § 3730(c)(2)(A).

B. Section 3730(c)(2)(A) permits the United States to move for dismissal of
claims asserted on its behalf under the False Claims Act.

The United States seeks dismissal of the claims asserted on its behalf in Count 1 of
Relator De Sessa’s complaint. Pursuant to 31 U.S.C. § 3730(c)(2)(A), the “Government
may dismiss [a gui tam] action notwithstanding the objections of the [relator] if the
[relator] has been notified by the Government of the filing of the motion and the court
has provided the [relator] with an opportunity for a hearing on the motion.” The Fifth
Circuit has stated that the United States retains unilateral authority to seek dismissal in
qui tam actions. See Riley v. St. Luke’s Episcopal Hosp., 252 F.3d 749, 753 (Sth Cir.

2001).

United States of America’s Motion for Partial Dismissal - Page 3
 

Case 3:17-cv-01782-K- AD Document 22 Filed 04/03/19 @. 4of10 PagelD 417

Although the Fifth Circuit has indicated that the government retains significant
discretion in this regard, it has not established a standard for district courts to evaluate
motions to dismiss under section 3730(c)(2)(A). Other circuit courts have applied either
an “absolute discretion” standard or a “rational relation” test, both of which are highly
deferential to the government. This Court has previously applied the “absolute
discretion” standard, which does not require the court to review the basis for the
government’s decision. See United States ex rel. Gal-Or v. Northrop Grumman, No.
4:17-cv-00139-O (N.D. Tex. Oct. 26, 2017) (O’Connor, J.) (Dkt. No. 44) (hereafter, the
Gal-Or Order).

1. The “Absolute Discretion” Standard

In United States ex rel. Gal-Or v. Northrop Grumman, this Court held that it need
not “make a determination as to whether the Government’s decision in seeking dismissal
of this gui tam action is well-founded and reasonable.” Gal-Or Order at 3. In its
analysis, the court stated that “the decision to bring an action on behalf of the United
States is a ‘decision generally committed to [the government’s] absolute discretion.’”
Id. at 4 (citation omitted). And “[n]othing in the language of § 3730(c)(2)(A) suggests
anything less than affording the Executive its historical prerogative to decide which cases
are prosecuted in the name of the United States.” /d. Accordingly, the court found the
government was permitted to exercise its prosecutorial discretion under the FCA, and it

dismissed the qui tam suit without further inquiry. Id.

United States of America’s Motion for Partial Dismissal - Page 4
Case 3:17-cv-01782-K-» Document 22 Filed 04/03/19 @.- 5o0f10 PagelD 418

The Gal-Or court’s analysis relied on the D.C. Circuit’s approach in Swift v.
United States, 318 F.3d 250 (D.C. Cir.), cert. denied, 539 U.S. 944 (2003). In Swift, the
D.C. Circuit likened a government motion for dismissal under section 3730(c)(2)(A) to a
decision not to prosecute, which is unreviewable, and further stated the “decision whether
to bring an action on behalf of the United States is . . . generally committed to the
government’s absolute discretion.” Jd. at 252-53 (internal quotation marks omitted).
Because nothing in the FCA purports to alter the Executive Branch’s “historical
prerogative to decide which cases should go forward in the name of the United States,”
the government need not articulate its reasons for dismissing a non-intervened qui tam
suit. See id.; see also United States ex rel. May v. City of Dallas, No. 3:13-cv-4194-N-
BN, 2014 U.S. Dist. LEXIS 152322, at *7 (N.D. Tex. Sept. 25, 2014), adopted by and
dismissed by 2014 U.S. Dist. LEXIS 151509 (Oct. 27, 2014) (“The Swift court makes a
compelling case that the United States should not be compelled to permit a relator to sue
on its behalf and that the statutory language does not require — or even permit — judicial
review of this discretionary decision.”).

2. The “Rational Relation” Test

Unlike the D.C. Circuit’s “absolute discretion” standard, the Ninth Circuit
evaluates whether there is a rational relation between dismissal and a valid government
purpose. United States ex rel. Sequoia Orange Co. v. Baird-Neece Packing Corp., 151

F.3d 1139, 1145 (Oth Cir. 1998); but see Swift, 318 F.3d at 252 (“We hesitate to adopt the

United States of America’s Motion for Partial Dismissal - Page 5
Case 3:17-cv-01782-K- Document 22 Filed 04/03/19 @. 60f10 PagelD 419

Sequoia test.... [W]e cannot see how § 3730(c)(2)(A) gives the judiciary general
oversight of the Executive’s judgment in this regard.”). The so-called Sequoia test is also
highly deferential to the government. The government need only show that its decision
to dismiss a case is neither arbitrary nor irrational. See id. at 1145-46. But unlike the
absolute discretion standard, the Sequoia test provides limited judicial review of the
government’s decision to seek dismissal.

C. The Court should apply the “absolute discretion” standard, but dismissal is
appropriate under either standard.

The United States urges the Court to apply the “absolute discretion” standard set
forth in Gal-Or. See Gal-Or Order at 4; see also Swift, 318 F.3d at 252 (recognizing the
government’s “unfettered right to dismiss” a qui tam action). This approach is
consistent with the Fifth Circuit’s statement that “the government retains the unilateral
power to dismiss an action ‘notwithstanding the objections of the [relator].’” Riley, 252
F.3d at 753. But even if this Court were to apply the Sequoia test, dismissal is
appropriate.

Here, the United States requests dismissal of Count 1 of the Complaint because
it has determined that Relator’s allegations lack merit under the False Claims Act, to
avoid expending further taxpayer resources, and because Relator cannot proceed pro se
on the Government’s behalf. First and foremost, the United States requests dismissal of
the claims asserted on its behalf because it has determined that they lack merit. Relator

alleges that Defendant failed to properly report Hospital Acquired Infections to HHS in

United States of America’s Motion for Partial Dismissal - Page 6

 
Case 3:17-cv-01782-K- Document 22 Filed 04/03/19 @: 7of10 PagelD 420

connection with an 1115 Waiver Program. But the government found that the infections
that Defendant allegedly failed to report were not reportable infections for purposes of
the 1115 Waiver Program and would not have impacted the payments to Defendant under
the program. Accordingly, the United States has determined that Relator’s claims are
meritless.

The Government further requests dismissal of the claims asserted on its behalf to
avoid expending taxpayer resources on a meritless claim. As the magistrate judge
concluded in May, “avoiding being a party to a meritless lawsuit” is a valid governmental
purpose that is “rationally related to dismissing the action.” 2014 U.S. Dist. LEXIS
152322, at *7. Moreover, because preserving resources and avoiding litigation costs
represent valid government interests, the government may rationally seek dismissal of an
action even where the allegations may have merit. See Sequoia, 151 F.3d at 1146-47
(approving of district court’s consideration of “the burden imposed on the taxpayers by
its litigation” and “internal staff costs” the government would incur with relator’s
litigation); Swift, 318 F.3d at 254 (“[T]he government’s goal of minimizing its expenses
is still a legitimate objective, and dismissal of the suit furthered that objective.”).
Although the government maintains that it is not required to explain the reasons for its
decision, it would be rational for the government to conclude that further expenditure of

taxpayer resources litigating allegations that do not have merit justifies dismissal.

United States of America’s Motion for Partial Dismissal - Page 7
 

Case 3:17-0v-01782-K Document 22 Filed 04/03/19 @. 8o0f10 PagelID 421

Finally, the United States also requests dismissal because Relator’s counsel has
withdrawn from this case, (Order dated February 11, 2019), and pro se relators are not
eligible to litigate a qui tam matter on behalf of the government. See Stoner v. Santa
Clara Cnty. Off: of Educ., 502 F.3d 1116, 1126-27 (9th Cir. 2007) (“Because gui tam
relators are not prosecuting only their ‘own case’ but also representing the United States
and binding it to any adverse judgment the relators may obtain, we cannot interpret
§ 1654 as authorizing gui tam relators to proceed pro se in FCA actions.”). Even if
Relator were to retain new counsel, however, it would not affect the government’s
decision to dismiss the claims asserted by Relator on its behalf.

D. An evidentiary hearing is not required.

The Court does not need to conduct an evidentiary hearing before ruling on the
United States’ motion for partial dismissal. In Swift, the D.C. Circuit concluded that the
relator’s right to a hearing “is simply to give the relator a formal opportunity to convince
the government not to end the case.” 318 F.3d. at 253. But that purpose can be
accomplished through briefing. “[T]he hearing requirement is satisfied by allowing the
relator an opportunity to submit a response to the motion.” May, 2014 U.S. Dist. LEXIS
152322, at *7-8; see also Gal-Or Order at 3 (finding that the relators had the opportunity
to oppose the government’s motion through the filing of responsive pleadings). The

United States maintains that partial dismissal is appropriate here, and the Court can

United States of America’s Motion for Partial Dismissal - Page 8
 

Case 3:17-cv-01782-K Document 22 Filed 04/03/19 @- 9of10 PagelD 422

satisfy the hearing requirement by allowing Relator the opportunity to submit a response
to the government’s motion.

The United States also requests that only the Complaint, this Motion to Dismiss,
and the Court’s accompanying Order be unsealed. The United States asks that all other
materials in this matter (including, but not limited to, any applications filed by the United
States for an extension of time in which to intervene or for any other reason) remain
under seal and not be made public. The United States makes this request because such
materials discuss the content of its investigation, and they are provided by law to the
Court alone for the sole purpose of evaluating whether the seal and time for making an
election to intervene should be extended.

CONCLUSION

For the reasons set forth above, the United States respectfully requests that the
Court dismiss with prejudice Count 1 of Relator’s Complaint pursuant to 31 U.S.C.

§ 3730(c)(2)(A). The United States requests that the Court unseal only the Complaint,

the Motion to Dismiss, and the Court’s accompanying Order.

United States of America’s Motion for Partial Dismissal - Page 9

 
 

Case 3:17-cv-01782-K-A® Document 22 Filed 04/03/19 p> 10 0f 10 PagelD 423

Respectfully submitted,

ERIN NEALY COX
UNITED STATES ATTORNEY

e

Be

 

RICHARD J. GUILTINAN
Assistant United States Attorney
Texas Bar No. 24074332

1100 Commerce Street, Third Floor
Dallas, Texas 75242

Telephone: 214-659-8600
Facsimile: 214-659-8807

Email: richard. guiltinan@usdoj.gov

Attorneys for the United States of America

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing pleading was mailed via regular mail
on this Sday of April 2019 to:

Susan DeSessa
1433 Amber Court
Burleson, Texas 76028

A courtesy copy of this pleading has also been sent to the following email address:

susan.desessa@gmail.com.

RICHARD J. GUILTINAN

United States of America’s Motion for Partial Dismissal - Page 10
